Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Regarding claims 1 and 5, in line 1 of both claims, replace “In a thermal management…” and “In a method for…” with –a thermal management…-- and –a method for…--, respectively.
Regarding claim 4, “the switch device” in lines 3-4 should read –the selection device--.
Regarding claims 2-4, the claims are objected to by virtue of their dependency on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, in line 23 of each claim, it is unclear what conjunction (”and” or “or”) is intended to be claimed.
For the purpose of this examination, the claims have been interpreted to mean:
--and--.
Regarding claims 2-4, the claims are rejected by virtue of their dependency on claim 1.


Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: small temperature adjustment unit, large temperature adjustment unit, and a selection device in claims 1 and 4-5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 4-5 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: those skilled in the art can understand that the small and large temperature adjustment units 10', 12' can be based on heat exchangers or devices that can dissipate the heat contained in the coolant; the selection device 14' can be a 3-way, 2-position solenoid valve.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN 101533933, Machine Translation attached) in view of Lienkamp et al. (US 2012/0025762, herein “Lienkamp”).
Regarding claim 1, Gao discloses: 
a thermal management system for a battery pack being used to drive high power electrical equipment (figs. 1-2) [par. 0002] (it is noted, it is known in the art that battery packs of electric vehicles operate at high voltage and deliver high power on demand), wherein the battery pack includes multiple cells (25) located in at least one enclosure (see annotated fig. 1-GAO, below), and the thermal management system enables the cells (25) to work at a predetermined range of temperature (it is noted, it is old and known in the art that batteries of hybrid or electric vehicles are required to maintain a certain temperature or to be cooled to an appropriate temperature in order to achieve normal supply of battery power);

    PNG
    media_image1.png
    491
    701
    media_image1.png
    Greyscale

the thermal management system (figs. 1-2) comprising:
temperature adjustment means (21, 23) including at least one small temperature adjustment unit (23), 
at least one large temperature adjustment unit (21) that has a thermal adjustment capacity greater than the small temperature adjustment unit (23), and 
at least one selection device for operating either of the small (23) and large (21) temperature adjustment units (a person of skill in the art would interpret element 1 of annotated fig. 1-GAO, above, as a selection device element, like a control valve, capable of distributing coolant to the cells -25-, to the enclosure of the battery pack, or to both, clearly seen in annotated fig. 1-GAO, above),
wherein the small temperature adjustment unit (23) is thermally connected to the cells (25), whereas the large temperature adjustment (21) unit is thermally connected to the enclosure (fig. 1) [par. 0022];
Gao does not disclose:
sensing means including at least one temperature sensor for measuring temperature of the cells, and 
at least one capacity sensor for measuring remaining capacity of the cells available for the electrical equipment, 
the temperature sensor capable of outputting signals representative of the temperature of the cells, 
the capacity sensor capable of outputting signals representative of the remaining capacity of the cells; and
a microcontroller capable of receiving the signals from the temperature sensor and the capacity sensor, 
wherein the microcontroller decides whether or not to enable the temperature adjustment means according to the signals of the temperature of the cells, and then operates the selection device to start the small temperature adjustment unit and the large temperature adjustment unit according to the signals of the remaining capacity of the cells when the temperature adjustment means is enabled.
However, the use of temperature and capacity sensors capable of outputting signals representative of the temperature and state of charge of the cells and the use of electronic controllers capable of receiving the signals from the temperature and the capacity sensors wherein the controller decides whether or not to enable the temperature adjustment means according to the signals of the temperature of the cells, is old and known in the art.
Lienkamp, for instance, also directed to a thermal management system for a battery pack (14) being used to drive high power electrical equipment (fig. 1) [par. 0002 and 0004] (it is noted, it is known in the art that battery packs of electric vehicles operate at high voltage and deliver high power on demand), wherein the battery pack (14) includes multiple cells [par. 0004, lines 7-10] and the thermal management system enables the cells to work at a predetermined range of temperature [par. 0005, lines 1-3], and comprising a temperature adjustment means (18), teaches:
sensing means (16) including at least one temperature sensor for measuring temperature of the cells [par. 0015], and 
at least one capacity sensor for measuring remaining capacity of the cells available for the electrical equipment [par. 0015], 
the temperature sensor capable of outputting signals representative of the temperature of the cells [par. 0016], 
the capacity sensor capable of outputting signals representative of the remaining capacity of the cells [par. 0016]; and
a microcontroller (22) capable of receiving the signals from the temperature sensor and the capacity sensor [par. 0016], 
wherein the microcontroller (22) decides whether or not to enable the temperature adjustment means (18) according to the signals of the temperature of the cells (since means -18- maintain temperature of the pack -14- at or below at prescribed level which varies with state of charge) [par. 0015 and 0016], and
then, starts the adjustment means (18) according to the signals of the remaining capacity of the battery pack (14),
for the purpose of optimizing energy expended to remove heat from the battery pack ensuring optimum battery pack life [par. 0006].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Gao the teachings of Lienkamp regarding the concept of optimizing energy expended to remove heat from the battery pack by:
operating the selection device (element 1 of annotated fig. 1-GAO, page 5) to start the small temperature adjustment unit (23) and the large temperature adjustment unit (21) according to the signals of the remaining capacity of the cells (25) when the temperature adjustment means (23 plus 21) is enabled,
in order to optimize battery pack life (see also Gao’s par. 0021).
Regarding claim 2, The combination of Gao and Lienkamp discloses: 
the cells (25) being grouped into a plurality of modules (grouping the cells into modules is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would design or size the battery pack having the cells grouped into a number of plurality of modules to provide a proper amount of power according to the user’s needs); 
the sensing means (Lienkamp, 16) includes more than one temperature sensor (16) for measuring temperature of each module, and the sensing means (Lienkamp, 16) includes more than one capacity sensor (Lienkamp, 16) for measuring remaining capacity of each module [Lienkamp, par. 0015, lines 7-10].
Regarding claim 3, The combination of Gao and Lienkamp discloses: 
the modules (Gao, 25) being located in the enclosure, in which a coolant is provided and thermally associated with the large temperature adjustment unit (Gao, 21) (see annotated fig. 1-GAO, page 5).
Regarding claim 4, Gao discloses: 
a pump (2) (fig. 2), a thermal conduit and a circulation conduit for the coolant (see annotated fig, 1-GAO, page 5), 
wherein the thermal conduit connects the enclosure to the pump (2), and the circulation conduit connects the selection device to the enclosure (see annotated fig. 1-GAO, page 5).
Regarding claim 5, Gao discloses: 
a method for a thermal management system for a battery pack being used to drive high power electrical equipment (figs. 1-2) [par. 0002] (it is noted, it is known in the art that battery packs of electric vehicles operate at high voltage and deliver high power on demand), the battery pack including multiple cells (25) that are located in at least one enclosure (see annotated fig. 1-GAO, page 5), the thermal management system including temperature adjustment means (21, 23), the temperature adjustment means (21, 23) including at least one small temperature adjustment unit (23), at least one large temperature adjustment unit (21) that has a thermal adjustment capacity greater than the small temperature adjustment unit (23), and at least one selection device for operating either of the small (23) and large (21) temperature adjustment units (a person of skill in the art would interpreted element 1 of annotated fig. 1-GAO, page 5, as a selection device element, like a control valve, capable of distributing coolant to the cells -25-, to the enclosure of the battery pack, or to both, clearly seen in annotated fig. 1-GAO, page 5), the small temperature adjustment (23) unit being thermally connected to the cells (25) (figs. 1-2), the large temperature adjustment (21) unit being thermally connected to the enclosure (fig. 1), so that the cells are maintained at a predetermined range of temperature (it is noted, it is old and known in the art that batteries of hybrid or electric vehicles are required to maintain a certain temperature or to be cooled to an appropriate temperature in order to achieve normal supply of battery power);
Gao does not disclose:
sensing means and a microcontroller;
the sensing means including at least one temperature sensor to measure temperature of the cells, and at least one capacity sensor to measure remaining capacity of the cells available for the electrical equipment.
The use of sensing means including temperature sensors to measure temperature of the cells and capacity sensors to measure remaining capacity of the cells available for electrical equipment and the use of electronic controllers capable of receiving the signals from the temperature and the capacity sensors is old and known in the art.
Lienkamp, for instance, also directed to a thermal management system for a battery pack (14) being used to drive high power electrical equipment (fig. 1) [par. 0002 and 0004] (it is noted, it is known in the art that battery packs of electric vehicles operate at high voltage and deliver high power on demand), wherein the battery pack (14) includes multiple cells [par. 0004, lines 7-10] and the thermal management system enables the cells to work at a predetermined range of temperature [par. 0005, lines 1-3], and comprising: 
a temperature adjustment means (18), sensing means (16) and a microcontroller (22) [par. 0015],
the sensing means (16) including at least one temperature sensor (16) to measure temperature of the cells [par. 0015], and at least one capacity sensor (16) to measure remaining capacity of the cells available for the electrical equipment [par. 0015],
teaches:
configuring the temperature sensor (16) to measure temperature of the cell and to output signals representative of the temperature of the cells [par. 0016], and
configuring the capacity sensor (16) to measure remaining capacity of the cells [par. 0015] and to output signals representative of the temperature of the cells [par. 0016], and
configuring the microcontroller (22) to receive the signals from the temperature sensor (16) and the capacity sensor (16) [par. 0016],
wherein the microcontroller (22) decides whether or not to enable the temperature adjustment means (18) according to the signals of the temperature of the cells (since temperature adjustment means -18- maintain temperature of the pack -14- at or below at prescribed level which varies with state of charge) [par. 0015 and 0016], and
then, starts the adjustment means (18) according to the signals of the remaining capacity of the battery pack (14),
for the purpose of optimizing energy expended to remove heat from the battery pack ensuring optimum battery pack life [par. 0006].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Gao the teachings of Lienkamp regarding the concept of optimizing energy used to remove heat from the battery pack by:
operating the selection device (element 1 of annotated fig. 1-GAO, page 5) to start the small temperature adjustment unit (Gao, 23) and the large temperature adjustment unit (Gao, 21) according to the signals of the remaining capacity of the cells (Gao, 25) when the temperature adjustment means (Gao, 23 plus 21) is enabled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763